Citation Nr: 1111586	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska denied service connection for bilateral tinnitus.

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge at the RO, but then withdrew his request for a hearing in written correspondence dated in July 2009.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the issue on appeal based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2010).


FINDING OF FACT

The Veteran has bilateral tinnitus that is as likely as not related to his active duty.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has bilateral tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral tinnitus, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Here, the Veteran's service treatment records (STRs) show no treatment for, or diagnosis of, tinnitus.  There is no indication that the Veteran complained of any audiological symptomatology in service.  According to his DD 214, his military occupational specialty (MOS) was basic field artillery.  An additional service personnel record shows that he was a cannoneer.  Thus, in-service acoustic trauma is conceded.  

In his claim, the Veteran reported that his tinnitus began in May 1965 during service and that it is constant.  The Veteran was afforded a VA examination in August 2008.  He reported in-service noise exposure from Howitzers, rocket launchers, machine guns, rifles, pistols, generators, heavy moving equipment, hand grenades, helicopters, artillery, and mortars.  No hearing protection was used during service.  Post-service noise exposure included working on a sanitation truck for a couple of years with no hearing protection.  He denied recreational noise exposure.  The Veteran reported that he first noticed tinnitus while in service.  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was the result of noise exposure during his active duty military service.  However, in a September 2008 addendum, the examiner indicated that the opinion should be corrected to read that it was not at least as likely as not that the currently reported tinnitus was due to noise exposure in service, but was more likely related to noise exposure after service.  Other unknown factors might also have contributed to the tinnitus.  The examiner explained that the Veteran's tinnitus was consistent with a history of noise exposure but that, because his hearing was normal from service, there was no associate hearing loss with his reported tinnitus.  

In his October 2008 notice of disagreement, the Veteran reiterated that he has been experiencing tinnitus since service.  

Based on a review of this evidence, the Board finds that service connection for bilateral tinnitus is warranted.  Although the Veteran's STRs do not show any audiological symptomatology, the Veteran has credibly reported about having experienced ringing in his ears from service until the present time.  The Veteran is also competent to report such symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Additionally, in some instances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the Veteran has provided credible and competent lay evidence that his bilateral tinnitus began in service and has continued to the present.  The Veteran's lay evidence is supported by the examiner indicating that his tinnitus was consistent with a history of noise exposure.  As discussed above, the Veteran's in-service acoustic trauma from field artillery is conceded.  The Board acknowledges that the examiner appeared to opine that the Veteran's tinnitus was not related to his in-service acoustic trauma because the Veteran did not have associated hearing loss during service.  However, service connection for tinnitus does not require that a veteran experience hearing loss in service.  In any event, the Board finds that the September 2008 negative opinion has less probative value when compared to the Veteran's competent and credible contentions regarding the onset, chronicity, and continuity of his tinnitus.  Accordingly, and on the basis of the objective evidence, the Veteran's competent and credible lay statements, and affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral tinnitus that was incurred in service.

In affording the Veteran the benefit-of-the-doubt, the Board finds that service connection for bilateral tinnitus is warranted.  The preponderance of the evidence is in favor of the grant of service connection for bilateral tinnitus.  Service connection for bilateral tinnitus is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


